Citation Nr: 1228877	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  04-12 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the Veteran's daughter may be recognized as a dependent that was permanently incapable of self support prior to 18 years of age.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION
 
The Veteran served on active duty from March 1972 to March 1992. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting at the RO in June 2005.  A transcript of the hearing is associated with the claims file. 
 
The Board remanded the appeal for further development in December 2005, October 2008, February 2010, and June 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The Veteran served as a U.S. Air Force logistics specialist retiring at the rank of Staff Sergeant.  The Veteran seeks dependent status for her daughter, P.O.R., born in January 1978, contending that the daughter became permanently incapable of self support prior to attaining 18 years of age in January 1996 because of seizure and psychiatric disorders.  

The Board remanded the appeal on four previous occasions to obtain records of medical care at an identified military facility during the Veteran's active duty service from 1989 to 1993.  The Board also remanded the appeal to obtain records of Social Security Administration disability adjudications and records of medical treatment at the Medical College of Georgia and at Emory University.  In each remand, the Board directed that the daughter undergo a VA examination following a review of the claims file and that the examiner provide an opinion whether the daughter was permanently incapable of self support because of physical or psychiatric disabilities at the time she attained 18 years of age.  The Board also directed the RO to offer the Veteran the opportunity to identify or submit additional evidence.  

SSA records, college and university medical facility records, and military clinic records from the specified facility starting in 1993 have been obtained and associated with the claims file.  The RO informed the Veteran of the opportunity to submit additional evidence.  The Board concludes that there has been substantial compliance with these instructions. 

Regarding records from the military facility during the Veteran's active duty from 1989 to 1993, the RO initiated several requests and received several responses from the National Personnel Records Center (NPRC).  Some requests and responses referenced the wrong dates or were not clear that the records pertained to the daughter (not the Veteran) but were identified and likely filed by the sponsor's (Veteran's) social security number.  In the most recent remand in June 2011, the Board instructed that a separate request for each year be initiated.  

In the most recent response in July 2011, NPRC representatives reported that a search for records of medical care of the daughter under the Veteran's social security number from 1989 to 1993 was performed and that no records were recovered.  The Board notes that the RO's request was for the years 1989 to 1993 but not a separate request for each year.  Nevertheless, the Board concludes that there has been substantial compliance because there have been multiple requests on various occasions for using the correct name and social security number.  As the daughter was the military dependent of the Veteran from birth at 1978 to the age of 14 in 1992 when the Veteran retired, any available military dependent care records would be filed in the same location as those pertaining to the Veteran and would be filed by the Veteran's social security number and not separately filed by year.  The claims file contains a substantial number of service treatment records for the Veteran for her entire period of active duty.  Moreover, the RO also requested records directly from the military clinic.  In April 2011, the clinic reported that all available records had been sent and records from this clinic for care of the daughter starting at age 15 in November 1993 have been recovered.  In a December 2011 VA examination discussed further below, the daughter reported that she did not receive any treatment for seizures until 1992.  The Veteran was notified of the results of the unsuccessful records search in a June 2012 supplemental statement of the case.  Therefore, the Board concludes that there has been substantial compliance with the remand instructions to request these military clinic records.  

Regrettably, the Board concludes that there has not been substantial compliance with the remand instructions regarding VA examinations.  A remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). Once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In January 2011, a VA physician's assistant (PA) reviewed the evidence in the claims file at that time and examined the daughter.  The PA provided clinical comments and diagnosis of the daughter's current physical and mental disorders but was unable to find any relevant evidence in the file to evaluate the daughter's status up to the time of her 18th birthday.  The PA diagnosed no current psychiatric disorder.  That diagnosis is substantially inconsistent with observations and diagnoses of many other examiners in the record.  In June 2011, the Board remanded the appeal for the RO to obtain the SSA and private clinic records followed by another VA examination to review and records recovered and for an opinion on the daughter's mental and physical capacity at the time of her 18th birthday. 

In December 2011, a VA psychologist noted a review of the record that then contained SSA, private, and military clinic records some of which are relevant to the daughter's mental status and capacity prior to her 18th birthday.  Following an examination, the psychologist diagnosed a current bipolar disorder with symptoms of depression, anxiety, and mild memory loss.  He concluded that there was an occasional decrease in work efficiency but generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The psychologist specifically cited indications in the record of the daughter's mental capacity prior to the age of 18 with successful high school and college student performance and part time employment.  The psychologist concluded that the daughter was not limited in self-support prior to age 18 because of mental disorders but was "limited by her physical- medical condition of seizure disorder."  However, the psychologist noted that he was not able to provide an opinion on the medical disorder.  

The same month, a VA physician noted a review of the claims file and the daughter's current seizure symptoms, medications, and physical and memory limitations.  The physician concluded that the daughter was likely permanently incapable of self support at age 18 because currently the seizures are unpredictable and recently caused balance problems and a fall from a ladder at work.  The daughter also experienced memory problems and lost previous jobs as a cashier.  The physician did not provide an explanation for her conclusion of incapability for self support prior to age 18 or address any of the symptoms or capabilities shown in the record such as graduation from high school, completion of two years of college study, ability to drive an automobile, and intermittent work while a student.  The RO requested that the physician provide an addendum with an additional explanation to support the conclusion.  

In May 2012, the physician noted, "[the Veteran's daughter] is incapable of self-support at the age of 18years."   Regarding the daughter's capacity prior to age 18, the physician noted only that the daughter reported seizures at the age of 6 and that she was diagnosed with complex seizures at the Medical College of Georgia at age 17.  The physician again described the current symptoms and incapacity, noting that gainful employment now was not possible because of unpredictable and uncontrollable seizures and blackouts.  Notably, the Medical College records showed that the daughter had experienced three seizure episodes in the previous weeks before the examination but was doing well in school and working at part time jobs including as a school secretary.  The attending physician recommended no driving, cooking, or swimming alone but did not otherwise restrict activity.   A September 2003 neuropsychological evaluation at Emory University at age 25 referred to a history of substance abuse and only mild cognitive deficits.  

The Board acknowledges that the daughter's disorders are complex and have evolved since age 18.  However, the dispositive issue is whether her seizure disorder and the effects of medication or related psychological effects caused an incapacity for self-support at age 18.  

Regrettably, the Board concludes that there has not been compliance with the instructions for a medical evaluation of the daughter's capacity for self-support at and prior to the age of 18 relevant to the seizure disorder.  The Board appreciates the file review, examination, and opinions provided by the VA physician in December 2011 and May 2012 as they are a detailed assessment of the daughter's current status.  However, the opinions are not adequate to address the specific claim on appeal because the conclusions are not accompanied by an explanation and supporting evidence relevant to symptoms and capacity prior to the age of 18 but rather refer almost exclusively to current symptoms and capacity.  Although there is other lay and medical evidence of seizure episodes and treatment prior to age 18, there is also evidence that the daughter was successful in high school, worked at part time jobs, and went on to attend college in residence away from home for two years, albeit with some academic accommodations for memory difficulties.  The daughter was also able to perform in some job situations after age 18.  The capacity for this activity extended for several years past the 18th birthday although no longer the case now at age 34.  Therefore, an additional medical opinion is necessary to decide the claim.  38 C.F.R. § 3.159 (c) (2011).   

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to the VA physician who examined the Veteran's daughter in December 2011 and May 2012, if available, or to another VA physician qualified to evaluate neurological disorders.  Request that the physician review or re-review the claims file evidence relevant to the daughter's physical disorders and limitations with particular attention to that presented prior to and at age 18.  Request that the physician provide an opinion whether the disorders and associated medications imposed a permanent incapacity for self-support prior to age 18.  An explanation for the opinion with references to the evidence of record and to any relevant medical treatises is necessary.  The physician must comment on the daughter's school and work activities as well as the frequency and severity of the seizure symptoms at that time.  The history after age 18 is relevant only as it may assist in establishing the degree of incapacity that existed prior to age 18.   An additional examination of the daughter is necessary only if so indicated by the examiner. 

2.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for the Veteran's daughter's dependency based on permanent incapacity for self support prior to 18 years of age.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of her claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).
 


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


